Citation Nr: 1545501	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  15-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from November 1955 to August 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied entitlement to a TDIU. 

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran meets the schedular requirements for a TDIU, and his service-connected bilateral hearing loss and tinnitus preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to grant entitlement to a TDIU; the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished as to this issue.

Laws and Regulations

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience; however, age and any impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war. In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

Factual Background 

The Veteran filled out his December 2013 application for TDIU and indicated that he had one year of high school education and no specialized training.  He also noted two jobs, both as a heavy truck driver.  A second application in May 2014 noted additional truck driving jobs, and a two week training course on welding in the Navy in 1957.

The Veteran underwent a VA examination in February 2010.  The examiner opined that the Veteran's hearing loss and tinnitus would have an effect on the Veteran's daily activities and occupation as the hearing loss would cause marked difficulty understanding speech in all environments.  Additionally, the tinnitus may disrupt the sleep cycle and cause difficulty concentrating in quiet environments.

The Veteran underwent a VA examination in May 2010.  The VA examiner, an audiologist, noted that there was significant impact on the Veteran's occupation as there were poor social interactions, difficulty following instructions and hearing difficulties.  However, the examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  Many individuals with the Veteran's degree of hearing loss or would could function in many occupational settings.  This was not to say that the Veteran's hearing loss would not cause communication difficulty depending on the vocation.  He may have trouble working well in noisy environments which required him to often use non face to face communication equipment such as speakers, intercoms or telephones, or in jobs that required a great deal of attention to high pitched sounds (such as monitoring medical equipment).  

The Veteran underwent a VA examination in October 2013.  The examiner noted that the Veteran's hearing loss impacted his ordinary life and ability to work as the Veteran reported having a hard time understanding people which aggravated both him and his wife. The Veteran's tinnitus did not impact his ordinary life or ability to work.

In a May 2014 addendum opinion, the VA examiner who conducted the October 2013 VA examination indicated that with reasonable accommodation according to the Americans With Disabilities Act (ADA), hearing loss and tinnitus alone should not prevent employment in loosely supervised situations with limited public contact.  However, the Veteran's ability to communicate may be compromised by difficulty hearing in adverse listening situations.  He may have difficulty understanding speech on the telephone and in encounters with unfamiliar speakers.  Occupational communicative situations may include verbal instructions and these may be misunderstood by an individual with high frequency hearing loss.  However, despite the functional limitations, hearing loss and tinnitus alone should not prevent all types of employment.

In a June 2014 correspondence, a private audiologist opined that the Veteran's severe hearing loss and tinnitus rendered him unemployable.  The Veteran needed to avoid working in any environment where there was any noise which would exacerbate his hearing loss.  His limitations would prevent verbal communication (face to face as well as by telephone).  The Veteran's position would pose a significant safety risk both to himself and to others in any job-setting that involved transportation/driving or being around heavy machinery.  His service-connected hearing loss would significantly impair his employability in most job assignments with or without adaption.  

The Veteran underwent a VA examination in May 2015.  The VA examiner opined that the Veteran's hearing loss and tinnitus did not impact the Veteran's ordinary conditions of daily life including his ability to work.

Analysis

By way of history, in an August 2007 rating decision, the RO granted service connection for bilateral hearing loss at a 40 percent evaluation, effective January 25, 2007 and granted service connection for tinnitus at a 10 percent evaluation, effective January 25, 2007.  These remain the only two disabilities for which service connection is in effect.  Subsequent rating decisions increased the Veteran's bilateral hearing loss disability to a 50 percent rating, effective May 20, 2013; to an 80 percent rating, effective June 11, 2014, and to a 70 percent rating, effective May 11, 2015.

The Veteran's claim for entitlement to a TDIU was received by VA in December 2013.  His combined evaluation for compensation has been 50 percent from January 25, 2007; 60 percent from May 20, 2013; 80 percent from June 11, 2014; and 70 percent, effective May 11, 2015.

The Board notes that the Veteran's service-connected tinnitus and service-connected bilateral hearing loss come from a common etiology.  Accordingly, effective May 20, 2013, prior to his claim on appeal, the Veteran meets the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU as he had a single disability (tinnitus and bilateral hearing loss which resulted from a common etiology) which result in a combined 60 percent rating.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of a TDIU, the determinative issue is whether his service-connected disabilities render him incapable of securing or maintaining substantially gainful employment. 

After careful consideration and resolving reasonable doubt in his favor, the Board finds that the Veteran meets the requirements for a TDIU.  The above evidence indicates that the Veteran has one year of high school education, and last worked in 2007, having spent his entire career employed as a truck driver and heavy machinery operator.  It therefore appears that his prior work experience involved reliance on hearing and communication.  Additionally, multiple physicians have determined that the Veteran's ability to establish and maintain effective work relationships was significantly affected by his bilateral hearing loss and tinnitus symptoms.  Notably, the February 2010 VA examiner opined that the Veteran's hearing loss and tinnitus would have an effect on the Veteran's daily activities and occupation as the hearing loss would cause marked difficulty understanding speech in all environments.  Similarly, the May 2010 and October 2013 VA examiners indicated that the Veteran's tinnitus and bilateral hearing loss disabilities had a significant impact on the Veteran's occupation.

Additionally, in a June 2014 correspondence, a private audiologist opined that the Veteran's severe hearing loss and tinnitus rendered him unemployable.  The private audiologist indicated that the Veteran needed to avoid working in any environment where there was any noise which would exacerbate his hearing loss as he would pose a significant safety risk both to himself and to others in any job-setting that involved transportation/driving or being around heavy machinery.  
The Board notes that "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (noting that level of education is a factor in deciding employability); see Cathell v. Brown, 8 Vet. App. 539, 544 (1996) (concluding Board erred in not discussing educational and occupational history); Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth grade education and sole occupation as a farmer).  In Gleicher v. Derwinski, the Court stated that the Board may not "merely allude to educational and occupational history" and conclude that some form of employment is available without attempting to relate these factors to the claimant's disabilities.   2 Vet. App. 26, 28 (1991).

In this instance, the Veteran has spent his entire career as a truck driver/heavy machine operator.  In the June 2014 opinion, the private audiologist specifically determined that the Veteran would pose a significant safety risk both to himself and to others in any job-setting that involved transportation/driving or being around heavy machinery.  

As a result, the evidence of record establishes that the Veteran is not able to engage in substantially gainful employment due to his service-connected bilateral hearing loss and tinnitus disabilities.  The evidence that demonstrates that the Veteran is unemployable based on the circumstances of his education and employment history is not outweighed by any evidence to the contrary.  Accordingly, entitlement to a TDIU is found to be established. 







	(CONTINUED ON NEXT PAGE)
ORDER

A total disability rating due to individual unemployability is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


